As filed with the Securities and Exchange Commission on May 14, 2014 1933 Act Registration No. 333-122847 1940 Act Registration No. 811-21715 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 41 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 43 [ X ] (Check appropriate box or boxes) Neuberger Berman Alternative Funds (Exact Name of Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Alternative Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Name and Address of Agent for Service) With copies to: Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006-1600 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective (check appropriate box): X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This amendment is being filed solely to submit in interactive data format exhibits containing risk/return summary information that is identical to the risk/return summary information contained in the Registrant’s prospectus for the following classes of the following fund which was filed with the Securities and Exchange Commission on April 25, 2014, in Post-Effective Amendment No. 40 to the Registrant’s registration statement: Class A, Class C, and Institutional Class shares of Neuberger Berman Global Long Short Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 41 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City and State of New York on the 14th day of May, 2014. NEUBERGER BERMAN ALTERNATIVE FUNDS By: /s/ Robert Conti Name: Robert Conti Title: President and Chief Executive Officer Pursuant to the requirements of the 1933 Act, Post-Effective Amendment No. 41 has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Robert Conti President, Chief Executive Officer and Trustee May 14, 2014 Robert Conti /s/ John M. McGovern Treasurer and Principal Financial and Accounting Officer May 14, 2014 John M. McGovern /s/ Joseph V. Amato Trustee May 14, 2014 Joseph V. Amato* /s/ Faith Colish Trustee May 14, 2014 Faith Colish* /s/ Martha C. Goss Trustee May 14, 2014 Martha C. Goss* /s/ Michael M. Knetter Trustee May 14, 2014 Michael M. Knetter* /s/ Howard A. Mileaf Trustee May 14, 2014 Howard A. Mileaf* /s/ George W. Morriss Trustee May 14, 2014 George W. Morriss* /s/ Tom D. Seip Chairman of the Board and Trustee May 14, 2014 Tom D. Seip* /s/ Candace L. Straight Trustee May 14, 2014 Candace L. Straight* /s/ Peter P. Trapp Trustee May 14, 2014 Peter P. Trapp* *Signatures affixed by Franklin H. Na on May 14, 2014 pursuant to a power of attorney filed with Post-Effective Amendment No. 29 to Registrant’s Registration Statement on Form N-1A, File Nos. 333-122847 and 811-21715, on October 4, 2013. NEUBERGER BERMAN ALTERNATIVE FUNDS EXHIBIT INDEX Exhibit Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
